Citation Nr: 0828912	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection, including secondary 
service connection, for drug abuse.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1965 until 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Phoenix, Arizona regional office (RO) of the Department of 
Veterans Affairs (VA) denying the veteran's service 
connection claim for drug abuse.

In July 2005, the veteran relocated to Virginia and the 
veteran's claim was transferred to the Roanoke, Virginia RO.

 
FINDING OF FACT

The veteran's purported drug abuse is not related to a 
service connected disease or injury.


CONCLUSION OF LAW

The veteran's claim for service connection, including 
secondary service connection, for drug abuse has no legal 
merit.  8 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The veteran was provided with an August 2004 letter in which 
the RO notified him of what evidence was required to 
substantiate his claims of drug abuse secondary to military 
service.  The letter told him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the veteran in obtaining this 
evidence.  Finally, the letter notified the veteran that he 
should submit any relevant evidence in his possession.  This 
letter met the duty to notify the veteran in accordance with 
Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the veteran has substantiated his 
status as a veteran.  The second and third elements of 
Dingess notice were provided in the August 2004 letter.  The 
veteran did not receive notice about what evidence was needed 
to establish a rating or notice regarding an effective date 
until March 2006.  The Court has held that VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
because the veteran's claim is being denied, and no increased 
rating or effective date is being assigned, he has suffered 
no prejudice from the deficiency with regard to these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, 
service personnel records and VA treatment records have been 
obtained.  However, he has not been afforded a relevant VA 
examination outside of his medical treatment.  No opinion is 
required as the veteran cannot be service connected for drug 
abuse as a matter of law and no competent evidence of 
secondary service connection for his purported drug abuse has 
been presented.

In addition, a May 2003 Social Security Administration letter 
was submitted indicating that the veteran had applied for 
benefit, and it appears that the veteran's Social Security 
income was used to calculate his non-service connected 
pension in June 2006.  VA generally has a duty to obtain 
Social Security decisions and the medical records relied upon 
in making those decisions. Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).  However, as the veteran cannot receive 
service connection for drug abuse as a matter of law, these 
Social Security records could not substantiate entitlement to 
service connection.

As there is no indication from the veteran or his 
representative that there is any outstanding pertinent 
evidence, the Board may proceed with consideration of the 
veteran's claim.  

Service Connection

The veteran contends that his drug abuse began while serving 
in the Navy.  He further contends that his drug abuse was 
secondary to the "racist psychological trauma" and his 
"mental state" while in-service.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or drug abuse. See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2006). With respect to alcohol and drug abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own drug abuse. Moreover, § 8052 also 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including drug abuse. See also VAOPGPREC 2-97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (CAFC), 
the Court held that a veteran could receive compensation for 
a drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability. In 
other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude 
compensation for a drug abuse disability secondary to a 
service-connected disability, or use of a drug abuse 
disability as evidence of the increased severity of a 
service-connected disability. Rather, the statute precludes 
compensation only for (a) primary drug abuse disabilities, 
and (b) secondary disabilities that result from primary drug 
abuse. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The veteran's January 1965 entrance examination and February 
1967 discharge examinations were negative for any relevant 
abnormalities.  His remaining service treatment records were 
negative for any complaints, symptoms or treatment for any 
mental disorder or drug abuse.

His service personnel records show that he was assigned to 
the U.S.S. Eversole with a Military Occupational Specialty 
(MOS) of a Cook Apprentice.  The veteran received the 
National Defense Service medal and a bronze service star in 
lieu of the Vietnam Service medal.  

An October 2003 Vet Center letter reflected the veteran's 
complaints of PTSD symptoms following a March 2003 visit.  He 
reported a history of anxiety and depression, and stated that 
he turned to drugs after his Vietnam experiences due to 
depression.  He reported being sober since 1993.  He was 
referred to the Post-Traumatic Stress Clinical Team at the 
Hampton VA for further treatment.

A December 2003 statement from the veteran indicated that he 
had seen a VA counselor who had determined that he did not 
suffer from PTSD.

Three lay statements from the veteran's former U.S.S. 
Eversole shipmates dated September 2004 have also been 
submitted.  One such statement drafted by A.W. indicated that 
the Navy did not consider the U.S.S. Eversole to be "at 
risk" during the veteran's service and that the sailors did 
not qualify for battle pay.

In unappealed rating decisions issued in August 2004 and 
October 2006, the RO denied entitlement to service connection 
for PTSD.

No other relevant evidence has been submitted.

Analysis

Existing laws and regulations clearly establish that drug 
abuse is not a disability for which service connection can be 
established or for which compensation can be paid.  The 
veteran's drug abuse service connection claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The veteran has also alleged that he is entitled to service 
connection for his drug abuse under the exception carved out 
in Allen.  In this case however, unlike in Allen, service 
connection has not been established for any disease or 
disability.  The veteran has contended that the primary 
condition was the circumstances of his service, but to 
warrant service connection under 38 C.F.R. § 3.310(a), the 
claimed disability must be due to or aggravated by a service 
connected disease or disability.  The circumstances of 
service, the existence of racism, or other military 
experiences are not by themselves diseases or disabilities.  
Because service connection is not in effect for any disease 
or disability and there is no pending claim for service 
connection, the provisions of38 C.F.R. § 3.310(a) could not 
serve as the route for establishing service connection for 
drug abuse.

The veteran has not reported a psychiatric disability related 
to service nor has he contended that his drug abuse is 
secondary to such a disability.  Instead, he has reported 
difficult circumstances in service that drove him to abuse 
drugs.  Essentially, there is no service-connected disability 
for which the veteran's purported drug abuse could be 
secondarily service connected to.

The veteran contends that his purported drug abuse is the 
result of psychological trauma he experienced in-service, but 
as a lay person, he is not qualified to express a competent 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

For these reasons, the preponderance of the evidence is 
against the claim and it must be denied.  38 U.S.C.A. 
§5107(b)(West 2002).


ORDER

Service connection for drug abuse is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


